  Case 21-02002         Doc 16     Filed 03/17/21 Entered 03/17/21 11:29:58            Desc Main
                                     Document     Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE


 In re:
                                                     Chapter 11
 Kevin B. Dean,                                      Case No. 20-20427

                              Debtor


 Kevin B. Dean,

                              Plaintiff
   v.                                                Adv. Proc. No. 21-2002

 Emile Clavet,

                              Defendant



                  ORDER DENYING REQUEST FOR STATUS CONFERENCE

          The Plaintiff’s request for a status conference in this adversary proceeding [Dkt. No. 15],

is hereby denied. If, as the Plaintiff contends in his request, the Defendant has attempted to

include materials in the summary judgment record beyond the scope set by this Court’s order

establishing summary judgment procedures [Dkt. No. 4], then any such materials will not be

considered in determining whether there is a genuine dispute of material fact and, if not, whether

either party is entitled to a judgment as a matter of law.

          Having considered the parties’ respective memoranda of law, the Court does not perceive

that convening a hearing on the summary judgment questions would provide any significant

benefit to the deliberative process. The parties have filed extensive briefs on the questions

presented, and there is ample caselaw on the relevant statutes. As such, convening a hearing

would not assist the Court, but would instead only serve to add delay and expense, thereby
  Case 21-02002        Doc 16    Filed 03/17/21 Entered 03/17/21 11:29:58          Desc Main
                                   Document     Page 2 of 2



undermining the “efficient and expeditious means,” [Dkt. No. 15 at 1], established by the Court

to determine one of the issues in the case.




Date: March 17, 2021
                                              Michael A. Fagone
                                              United States Bankruptcy Judge
                                              District of Maine




                                               -2-
